Citation Nr: 1725208	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to a service-connected back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to August 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in May 2015, February 2016, and November 2016 for further development by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A right knee disability, diagnosed as degenerative joint disease (DJD), i.e., arthritis, was not present in service or until years later and is not etiologically related to any incident of the Veteran's service or caused or exacerbated by a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active military service, may not be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This includes complying, certainly substantially, with the Board's remand directives in further developing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In response to the Board's remands, updated records of VA treatment were obtained and added to the claims file so they may be considered, since potentially relevant, and the Veteran was provided a proper VA examination and adequate medical opinion obtained in December 2016.  The claim was then readjudicated in an April 2017 Supplemental Statement of the Case (SSOC).

The Veteran contends that service connection is warranted for a right knee disability as it was incurred due to an injury in service.  By way of background, he is already service connected for peripheral neuropathy (i.e., neurological impairment) of his right lower extremity secondary to diabetes mellitus - that is, as a complication of it.  The Board therefore, in part, must determine whether service connection is additionally warranted for orthopedic impairment of his right lower extremity.

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

These § 3.309(a) "chronic" diseases also may be presumed to have been incurred in service if manifested to a compensable degree - generally meaning to at least 
10-percent disabling, including for arthritis in particular - within a year after the Veteran's discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first two elements of service connection.  Namely, VA examinations and X-rays dating from May 2003 confirm the presence of right knee arthritis.  A current disability is therefore demonstrated.  The record also establishes an in-service injury.  Service records show the Veteran injured his right knee in January 1970 owing to a fall.  He was diagnosed with a strain of the right medial collateral ligament and treated with a cylinder cast and physical therapy.  


But there still has to be the etiological link between the current diagnosis of arthritis and the injury in service that resulted in what was termed, instead, a strain.  See Watson v. Brown, 4 Vet. App. 309, 314  (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this third element of service connection, a correlation ("nexus") between the Veteran's current disability and the injury in service, service records do not indicate such a link.  As noted above, the Veteran's fall in January 1970 and associated right knee strain are documented during service, but there are no findings of a chronic (meaning permanent) right knee condition.   Following his right knee injury in service, X-rays in January and February 1970 were negative for a fracture or other chronic findings - including suggestive of arthritis.  Arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, to the contrary, a follow-up orthopedic examination in February 1970 showed a normal right knee and the Veteran's knee was consistently normal upon subsequent physical examinations, including the July 1975 retirement examination concluding some 20 years of active duty service.  He had complained of "occasional" right knee aching, so pain, during an intervening April 1971 periodic examination, but even then his right knee was normal when actually examined.  Moreover, he denied a history of a "trick" or locked knee when completing the July 1975 retirement report of medical history, as well as any history of arthritis or joint deformity.  Thus, the contents of his service records do not support his present-day contentions regarding the incurrence of a "chronic" right knee condition during his active duty service, as opposed to one that was more acute and transitory.  

Post-service treatment records also weigh against the claim for service connection.  VA and private treatment records are unremarkable for evidence of right knee pain or consequent disability until August 2002, more than 25 years after service, when the Veteran complained of bilateral knee pain at the VA Medical Center (VAMC).  

The Veteran's military service had ended in August 1975, so that was well beyond the one-year presumptive period, which had expired in August 1976, for presuming that any arthritis now affecting his right knee presumptively was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A May 2003 VAMC X-ray confirmed the presence of bilateral and symmetrical osteoarthritis of the knees, and the Veteran has continued to report knee pain throughout the claims period, so during the years since that initial indication.  There is a line of precedent cases indicating that the mere absence of evidence, such as in the way of treatment records during an intervening period leading up to initial diagnosis, cannot be equated with the absence of disability at a particular point in time (meaning an earlier point in time).  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (similarly holding that the mere absence of evidence does not necessarily equate to unfavorable evidence).  Indeed, 38 C.F.R. § 3.303(b) refers to continuity of symptoms, not instead continuity of treatment [for those symptoms].  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id., at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).
In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, there was no suggestion of chronic right knee pain owing to arthritis for many years (indeed, more than 25) following conclusion of the Veteran's service.  He has service-connected disability, in fact, partly claims his right knee impairment is owing to that disability, so in the course of pursuing benefits for that disability had occasion to deal with VA and file other claims related to same.  Yet, until much more recently, there was no mention of chronic right knee pain either directly, presumptively, or even secondarily related to his service.  Generally speaking, the Board cannot use the fact that a Veteran did not file a claim for one disability at the same time he filed other claims for compensation to find him not credible in his assertion that he has had the disability in question continually since his service or because of a service-connected disability.  See Fountain v. McDonald, 27 Vet. App. 258, 273-74 (2015).  Additionally, as the Court further explained in Fountain, there may be reasons unrelated to the merits of the claim or unrelated to whether a claimant is experiencing symptoms of the condition that explain why a claimant does not seek VA benefits at the same time that he or she focuses on seeking VA benefits for another condition.

But that said, there are other memorandum decisions contrarily holding that it is okay to cite the failure to file a claim for service connection for a particular disability, as long as the Board explains why in that particular case it tends to show a lack of credibility.  Even aside from this, however, there are no competent medical nexus opinions in this instance supporting the claim.  The only adequate medical opinion of record addressing the etiology of the Veteran's right knee arthritis is that of the December 2016 VA examiner and it weighs against the claim.  After full review of the claims file, including the Veteran's lay statements, service records, and post-service records, the VA examiner found that the Veteran's right knee arthritis was unrelated to any incident of his service, including especially the January 1970 fall and resultant ligament strain.  The examiner reviewed the specific mechanism, treatment, and nature of the injury in service and concluded it was transitory and resolved with no residuals documented at the time of service separation.  The examiner also noted the nature of the Veteran's arthritis and injury in service did not indicate he experienced an intra-articular injury that would lead to degenerative joint disease (DJD), i.e., arthritis.  This conclusion was based on the presentation of the arthritis on X-ray as bilateral and symmetrical, meaning affecting both knees (not just the right knee at issue) and in the same way.  Given the depth of the explanation, the Board finds the VA compensation examiner's opinion more probative than the Veteran's unsubstantiated lay opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


The VA examiner's medical opinion was accompanied by a very thorough and full review of the lay and medical evidence in the record and is well-supported by a proper rationale.  It is therefore entitled to a great deal of probative weight because it has the proper factual foundation and predicate and contains the required explanatory rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Lay statements, such as those by the Veteran regarding having experienced continual right knee pain since service, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Once evidence is determined competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, for the reasons and bases discussed, the Board finds that the Veteran's reports of continuous right knee pain since service (since the injury in service) are not credible in light of the contents of the service and post-service treatment records showing otherwise.

The Veteran's contrary opinion that his right knee disorder is related or attributable to his service is not competent evidence.  Compare and contrast 38 C.F.R. § 3.159 (a)(1) and (a)(2), defining competent medical versus lay evidence.  He is a layman and, therefore, is not competent to provide a probative opinion on something that is a medical question beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining this is a fact-specific, case-by-case, determination).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (differentiating between conditions that are simple versus medically complex).  Arthritis is a complex, not simple, condition, so as a layman the Veteran lacks the necessary training and expertise to give a probative opinion on its etiology, including in terms of whether the result of his military service.  There is no competent evidence showing or otherwise suggesting the Veteran's right knee disorder owing to arthritis, which was first documented many years after conclusion of his service, is nonetheless the result of his service.  See 38 C.F.R. § 3.303 (d).

As discussed, the service records document the Veteran's January 1970 right knee injury, but also show the knee was normal upon examination just one month after that initial injury and continuing to the 1975 retirement examination.  He complained of occasional right knee aching, so pain, during an April 1971 periodic examination, but of equal or even greater significance is the fact that he specifically denied any history of right knee problems, joint deformity, or arthritis in the July 1975 retirement report of medical history.  Thereafter, he did not report any problems with his right knee until August 2002, despite VA and private treatment records documenting consistent medical treatment for numerous other disabilities since the 1970s, so in the interim.  His knee pain was also characterized as "recent" during April 2007 VA medical treatment.  Although he reported a 20-year history of knee pain during a February 2004 VAMC orthopedic consultation, that history was elicited with respect to his left knee, not the right.  At that time, he also described a history of a left knee injury during service and did not report any problems with his right knee.  He therefore has not reported a consistent history of continuous right knee pain since active duty service, and the medical records clearly do not support such a finding or even inference.  Thus, his reported history of right knee pain since active duty service is not credible and, in any event, clearly outweighed by the competent medical evidence against the claim. 

As a final matter, the Board also will determine whether service connection is warranted for the right knee disability as secondary to the service-connected back condition.  Service connection is permissible on this alternative secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In point of fact, the Veteran does not allege service connection is warranted on this alternative secondary basis; indeed, to the contrary, he reported to the December 2016 VA examiner that he did not believe his back condition was the cause of his right knee disability.  Nevertheless, to the extent private and VA providers have observed the Veteran experiences pain of the right lower extremity related to the service-connected back condition, the evidence is clear these complaints are neurological in nature and not orthopedic.  For example, in July 2003, the Veteran's VA orthopedist observed that the Veteran experienced mild osteoarthritis of both knees, but that his then current pain complaints were due to lumbar radiculopathy instead of the diagnosed arthritis.  The December 2016 VA examiner also provided a medical opinion against service connection on a secondary basis, citing to specific evidence in the claims file regarding the nature of the Veteran's lumbar spine condition and the type and timing of the symptoms reported by the Veteran.  In light of the medical evidence against secondary service connection and the Veteran's own statements that he is not claiming service connection on this basis, it is clear that his right knee disability was not caused or aggravated by the service-connected back condition.

In sum, although the Board finds that a current disability and an in-service injury are present in this case, the evidence weighs against a finding of an in-service chronic disability related to that injury.  In addition, the weight of the competent and credible evidence, including the service treatment records (STRs), is against a nexus between the currently diagnosed right knee disability and the Veteran's injury in service.  The Board has considered his reported continuity of symptomatology, but concludes that his statements are not credible.  There also is no competent and credible evidence of a link between his diagnosed right knee arthritis and the service-connected back condition.  Medical evidence is generally, though not always (but in this particular instance it is), required to associate the claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim and it is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for a right knee disability, including as secondary to a service-connected back condition, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


